                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                     MDL DOCKET NO. 5:20-MD-2947-KDB-DSC

                                                )
 IN RE: LOWE’S COMPANIES, INC.                  )
 FAIR LABOR STANDARDS ACT                       )
 (FLSA) AND WAGE AND HOUR                       )
 LITIGATION                                     )        ORDER DISMISSING
                                                )   CLAIMS FOR FAILURE TO PROSECUTE
                                                )
 THIS DOCUMENT APPLIES TO                       )
 Danford v. Lowes                               )
                                                )


                                            ORDER

       The Court has reviewed the Joint Stipulations Requesting An Order Dismissing

ClaimsFor Failure To Prosecute. See Doc. Nos. 36-37.

       For good cause shown, it is HEREBY ORDERED that the FLSA claims of the

individuals specified in Exhibit A to those stipulations are DISMISSED WITHOUT

PREJUDICE and their respective opt-in forms are withdrawn.

       SO ORDERED, ADJUDGED AND DECREED




                        Signed: June 18, 2021
